DETAILED ACTION
Summary
This is the first action on the merits for application 16/898,474 filed June 11, 2020.
This application is a continuation of PCT/JP2019/006941, filed February 25, 2019, which claims priority to Japanese document JP2018-037225 filed March 2, 2018.
Claims 1-8 are pending.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 in the reply filed on July 14, 2022 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022.
Claims 1-4 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “a first element” in the 3rd line then again to “a first element” in line 9 wherein the first “a first element” is to comprise a first positive electrode and first negative electrode while the second “a first element” is to comprise a second positive electrode and a second negative electrode. The claim language is unclear as to whether all the electrodes should be part of the same element, different elements or an alternative arrangement. Paragraph [0008] of the specification as filed introduces “the second element” to include “a second positive electrode, a second negative electrode and a second solid electrolyte layer” seemingly indicating the second “a first element” should be “a second element”. Please correct the terminology accordingly.
Related to the above consideration regarding a first or second element, the final limitation of claim 1 refers to “the second element” which is not previously introduced, rendering a lack of antecedent basis for this term. If the applicant is to amend the second “a first element” to be “a second element” this rejection will be moot, however the applicant is encouraged to address this discrepancy.
Claims 2-4 are rejected as being dependent from rejected base claim 1.
Claim 3 further defines “the second element” but this term lacks antecedent basis in claim 1 or claim 3. As in the point above, if the terminology of “a second element” is introduced in claim 1 (as seems to be intended), this rejection becomes moot as well. Please address the use of a second element.
Claim 3 requires the second element to have “a voltage” and introduces the term “the voltage V2” in the 5th line to be representative of voltage generated by the second element components (third and fourth external electrodes). The term “voltage V2” lacks antecedent basis and “a voltage” pertaining to the second element is unclear as to whether this voltage is that of V2 or a different voltage. Based on paragraph [0034] of the specification as filed, “voltage V2” seems to refer to the voltage of the second element, currently introduced just as “a voltage”. Please use correct the claim language to use consistent labelling to address the voltage of the second element.
Claim Interpretation
The term “drawn out” in reference to the first, second, third and fourth electrodes being “drawn out” to a first or second surface of the battery body in claim 1, is interpreted to be the presence of the electrode at a surface or edge of the battery body, just as in the electrodes (11a, 12a) of figure 2 are shown to be “drawn out” to the surfaces (10c, 10d) in the instant application as filed.
Based on the disclosure of paragraph [0008], the second “a first element” is interpreted to be “a second element”, not an additional part of the first element first labeled in the 3rd line for the purpose of this office action.
Based on the disclosure of paragraph [0034], the “a voltage” of the second element is interpreted to read on voltage V2 for the purpose of this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUYAMA et al (JP 2016143520A, wherein citations are made to the English machine translation supplied herein).
Regarding claim 1, MATSUYAMA et al teaches a solid-state battery (paragraph [0003], “an all-solid-state lithium ion secondary battery”) comprising: 
a battery body (1, “battery body”) that includes a plurality of adjacent elements (figure 11(a), first element 10 on the left and second element 10 on the right, interpreted to be adjacent based on their proximity next to each other with no intervening layers), 
a first element (element 10 on the left of figure 11(a)) of the plurality of adjacent elements (left and right elements, 10) including a first positive electrode (11, “positive electrode layer” of left element 10) drawn out to a first surface of the battery body (The first surface is interpreted as the bottom face of component 82, as shown in figure 11(a), wherein the positive electrode layer extends to, or is drawn out to, the first surface.), a first negative electrode (13, “negative electrode layer” of the left element 10) facing the first positive electrode (wherein the top side of the negative electrode layer 13 is facing the positive electrode layer 11) and drawn out to a second surface of the battery body (The second surface is interpreted as the top face of component 63, as shown in figure 11(a), wherein the negative electrode layer extends to, or is drawn out to, the second surface.), and a first solid electrolyte layer (12, “solid electrolyte layer”) between the first positive electrode (11) and the second negative electrode (13, with the relationship of the electrodes and electrolyte shown in figure 11(a)), 
a first element (interpreted to read on a second element or a different element, as defined in the Claim Interpretation section above, 10, right element of figure 11(a)) of the plurality of adjacent elements (both elements 10 of body 1 in figure 11(a)) including a second positive electrode (11, “positive electrode layer” of the right element 10) drawn out to the second surface of the battery body (The second surface is interpreted as the top face of component 63, as shown in figure 11(a), wherein the positive electrode layer extends to, or is drawn out to, the second surface.), a second negative electrode (13, “negative electrode layer” of the right element 10) facing the second positive electrode (wherein the bottom side of the negative electrode layer 13 is facing the positive electrode layer 11) and drawn out to the first surface of the battery body (The first surface is interpreted as the bottom face of component 82, as shown in figure 11(a), wherein the negative electrode layer extends to, or is drawn out to, the first surface.), and a second solid electrolyte layer (12, “solid electrolyte layer”) between the second positive electrode (11) and the second negative electrode (13, with the relationship of the electrodes and electrolyte shown in figure 11(a)); 
a first external electrode (81, “connection metal foil”, interpreted to read on the external electrode as it is external to the first positive electrode 11 and made of metal, which functions as an electrode as described in paragraph [0049] of the instant specification as filed.) on the first surface (shown as the bottom surface of element 82 in figure (11a)) and electrically connected to the first positive electrode (Paragraph [0120] details element 81 to be in contact with the conductive adhesive layer 82 which is shown to be in direct contact with the first positive electrode 11 of the left element in figure 11(a). This would necessarily indicate electrical connection between the first external electrode (81) and the first positive electrode (11) based on the conductivity and connection of the listed components.); 
a second external electrode (60/1b, “negative electrode external terminal”/”negative electrode terminal”) on the second surface (shown as the top surface of element 63 in figure 11(a)) and electrically connected to the first negative electrode (Paragraph [0014] details element 60 to be in electrical contact with element 1b electrically connecting the negative electrode layer 13 with layers 60 and 1b, as further shown in figure 11(a).).; 
a third external electrode (50, 1a, “positive electrode external terminal”/”positive electrode terminal”) on the second surface (shown as the top surface of element 62 in figure 11(a)) and electrically connected to the second positive electrode (Paragraph [0014] details element 50 to be in electrical contact with element 1a electrically connecting the positive electrode layer 11 with layers 50 and 1a, as further shown in figure 11(a).); and AFDOCS/22309317.1Attorney Docket No. 036433.04292 - 25 –
a fourth external electrode (81, “connection metal foil”, interpreted to read on the external electrode as it is external to the second negative electrode 13 and made of metal, which functions as an electrode as described in paragraph [0049] of the instant specification as filed.) on the first surface (shown on as the bottom surface of element 82 in figure (11a)) and electrically connected to the second negative electrode (Paragraph [0120] details element 81 to be in contact with the conductive adhesive layer 82 which is shown to be in direct contact with the second negative electrode 13 of the right element in figure 11(a). This would necessarily indicate electrical connection between the fourth external electrode (81) and the second negative electrode (13) based on the conductivity and connection of the listed components.);, 
wherein the first external electrode and the fourth external electrode (both defined as element 81) are integral (shown in figure 11(a) to be one component, interpreted to structurally read on a pair of integrated components) so as to connect the first element and the second element in series (Paragraph [0120] details the connection to be series between left, first element 10 and right, second element 10 via element 81, interpreted as the first and fourth external electrodes).

Regarding claim 2, MATSUYAMA et al teaches the plurality of adjacent elements (10, of battery body 1) is three or more elements (Paragraph [0125] teaches the use of three or more elements 10.) , and adjacent elements of the three or more elements are connected in series (Paragraph [0125] teaches the use of series connections for the plurality of elements.).

Regarding claim 4, MATSUYAMA et al shows the first surface (the bottom surface of element 82, as shown in figure 11(a)) and the second surface (the top surface of element 63, as shown in figure 11(a)) of the battery body face each other (the bottom surface of the top and top surface of the bottom face each other, as shown in figure 11(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUYAMA et al, in view of KATAMOTO (WO 2010/0138312).
Regarding claim 3, MATSUYAMA et al teaches the first element construction (including the first and second external electrodes) as claimed and the second element construction (including the third and fourth external electrodes) as claimed with series connectivity therebetween (as discussed above and in paragraph [0120]). Figures 10 (a) and (b) of MATSUYAMA et al show the use of terminal connections (50/1b/60/1a) to connect directly to the negative and positive electrodes (11/13) while being exposed to the exterior. Paragraph [0129] teaches the use of any of the electrode arrangements to be usable on either side of any electrode embodiment. It would have been obvious to one of ordinary skill in the art to utilize the exposed structure of figures 10(a) and (b) to expose the integral first and second external electrodes (component 81 of MATSUYAMA et al figure 11(1)) so as to provide external connectivity for further connection to other battery units.  Moreover, exposure of electrodes and electrical connections is known in the art to provide an ease of quality control to assess continued viability and functionality (KAWAMOTO, c. 10, l. 47-56), rendering the exposure of the component 82 reasonable and obvious.  Upon exposure of the second and third external electrodes via direct teaching in MATSUYAMA et al and obvious exposure of the integral first and fourth external electrodes, access is provided to each terminal electrode.  As discussed in paragraph [0034] of the instant specification, the instant application teaches the structure which is configured to provide the claimed voltages is that of the series connection between the first and second elements and the exposure of the terminal electrodes. For this reason, the exposed external electrode structure of modified MATSUYAMA et al is capable of outputting the voltage V1 by using the first external electrode and the second external electrode, wherein Voltage V1 will obviously be present between the positive electrode/electrolyte/negative electrolyte arrangement with the first and second external electrodes of element 10 on the left (first element) of figure 11(a)).  In addition, modified MATSUYAMA et al is capable of outputting the voltage V2 by using the third external electrode and the fourth external electrode (Interpreted to be V2, as discussed in the Claim Interpretation section above), wherein V2 will obviously be present between the positive electrode/electrolyte/negative electrode arrangement of element 10 on the right (second element) of figure 11(a)). Finally, MATSUYAMA et al is capable of outputting the voltage V1 + V2 by using the first through fourth external electrode, wherein, due to the series connectivity of figure 11(a), voltage is established in the art to be additive with this connectivity, reflective of the output of both elements via the external terminal electrodes 50 and 60, identified in the analysis of claim 1 to be the first through fourth external electrodes. While figure 11(a) shows the end points of the voltage V1+V2 to be that of second and third terminal electrodes, it would have been obvious to one of ordinary skill to require the interconnection between the first and second elements to occur between the second and third terminal electrodes as opposed to the first and fourth terminal electrodes as it would provide the same element connectivity. In providing the interconnection between the second and third terminal elements, voltage V1 + V2 would still be present using the first through fourth terminal electrodes, but obviously output via the first and fourth electrodes. In summary, based on the structural electrical connections of modified MATSUYAMA et al and their equivalence to that of the instant application, the device of modified MATSURYAMA et al is capable of being utilized to access the combination of power output claimed with the exposed terminal electrodes therefore outputting V1, V2 and a combination thereof, rendering a device which is configured to perform the claimed power generation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HORIKAWA (JP 2015/220105) and FUJITA (CN102844930B) teach an all-solid type secondary battery with a similar connectivity, terminal and electrolyte arrangement to that of figure 2 of the instant application and are relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         08/11/2022